t c memo united_states tax_court philip d and eleanor g winn petitioners v commissioner of internal revenue respondent david a and louise a gitlitz petitioners v commissioner of internal revenue respondent docket nos filed date darrell d hallett larry n johnson robert j chicoine and john m colvin for petitioners keith g medleau for respondent this opinion replaces the prior opinion of this court in these cases winn v commissioner tcmemo_1997_286 which is hereby withdrawn memorandum opinion cohen chief_judge in winn v commissioner tcmemo_1997_286 we concluded that respondent's motions for summary_judgment should be denied and petitioners' cross-motions for partial summary_judgment should be granted thereafter respondent filed a motion for reconsideration released today is the opinion in nelson v commissioner t c ___ in which the court decides the same legal issue to wit whether discharge_of_indebtedness income to an s_corporation increases a shareholder's basis in the stock of the corporation in favor of respondent the arguments discussed in nelson were fully briefed and argued in these cases under these circumstances respondent's motion for reconsideration will be granted this memorandum opinion replaces tcmemo_1997_286 which is hereby withdrawn background respondent determined a deficiency of dollar_figure in philip d and eleanor g winn's the winns federal_income_tax and a deficiency of dollar_figure in david a and louise a gitlitz's the gitlitzes federal_income_tax at the time their respective petitions were filed all petitioners resided in colorado philip d winn winn and david a gitlitz gitlitz were shareholders in p d w a inc pdw a a colorado corporation in pdw a had an election in effect to be taxed as an s_corporation effective date pdw a revoked its s_corporation_election pdw a was a partner in parker properties joint_venture parker parker realized dollar_figure in discharge_of_indebtedness income in pdw a's distributive_share of parker's discharge_of_indebtedness income in was dollar_figure at the time that parker realized the discharge_of_indebtedness income pdw a was insolvent to the extent of dollar_figure winn increased his basis in his pdw a stock by the amount of his pro_rata share dollar_figure of the discharge_of_indebtedness income winn did not claim a loss on the winns' federal_income_tax return because winn believed that the passive_activity_loss limitations prevented him from doing so on the winns' federal_income_tax return winn claimed losses from pdw a that were carried over from totaling dollar_figure gitlitz increased his basis in his pdw a stock by the amount of his pro_rata share dollar_figure of the discharge_of_indebtedness income gitlitz claimed losses from pdw a totaling dollar_figure on the gitlitzes' federal_income_tax return absent the basis increase the deductibility of these losses would have been suspended under sec_1366 i r c respondent disallowed the losses claimed by winn and gitlitz on the premise winn and gitlitz lacked sufficient basis in their pdw a stock discussion under rule tax_court rules_of_practice and procedure a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b tax_court rules_of_practice and procedure the parties agree that whether discharge_of_indebtedness income increases a taxpayer's basis in his s_corporation stock may be decided as a matter of law in nelson v commissioner t c ___ filed this date the court agreed with respondent that a shareholder of an insolvent s_corporation may not increase his or her basis to reflect discharge_of_indebtedness income to the s_corporation that opinion is controlling here respondent's motions for summary_judgment will be granted and petitioners' cross-motions for partial summary_judgment will be denied appropriate orders will be issued
